  Case 1:20-cr-00553-SHS Document 12 Filed 11/16/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SO TIIER DISTRICT OF NEW YORK

    1ITED    STATES OF AMERICA
                                                              PROTECTIVE ORDER
                Y.
                                                                   20 Cr. 553 (SHS}
 ERlC DIAZ,

                Defendant.


       Upon the application of the United States of America, Audrey Strauss, Acting United States

Attorney for the Southern District of    ew York, Assistant United Stares Attorney Michael R.

Herman, of counsel, and with the con cot of dcfi ndant ERIC DIAZ, through coun cl, for an order

limiting the dissemination of any and all di covery produced in connection with the above-

captioned case (the "Discovery"), which contains sensitive informa1ion rcg-Mding third parties, and

for good cause hown, it is hereby ORDERED that:

        I.     Di covcry shall not be disclosed by lhc defendant or defense counsel, including any

successor coun cl f'dcfonse counsel") other than as set forth herein, and shall be used by defen c

counsel and the defendant solely for the purpose of defending this criminal action.

       2.      The defendant and defense counsel are precluded from disseminating any disk

containing the Discovery, and any and all printouts and/or digital vcr ions of the Discovery and

any copies and/or screenshots to anyone beyond the defendant, defense cow1scl, investigative,

secretarial, clerical. and paralegal personnel employed full-time or part-time by defense counsel,

independent expert witnesses, investigators, or advisors retained by the defense counsel in

connection with this action, and other prospective witnesses and their counsel, to the extent

deemed necessary by defense counsel, for the purpose of defending this criminal action, and such

other persons as hcrcaJlcr may be authorized by the Court upon motion by the defendant.
   Case 1:20-cr-00553-SHS Document 12 Filed 11/16/20 Page 2 of 3




       3.      The defendant and defense counsel are precluded from disseminating any disks

containing the Discovery, and any and all printout and/or digital versions of the Discovery (and

any copies and/or screenshots) to any named defendant who bas not yet been apprehended or any

such defendant's counsel.

       4.      The defendant and defen e coun cl arc prcclud-d from using any disks containing

the Discovery, and any and all printouts and/or digital versions of the Discovery (or aoy copies or

scrccnshots) for any purpose other than defending this criminal action.

       5.      The defendant and defense counsel must destroy or return any disks containing the

Discovery, and any and all printouts and/or digital versions of the Discovery (including all copies).

at the conclusion of the trial of this matter or when any appeal has tenninated and the judgment

has become final, ' ubject to defense counsel's obligation to retain client files under the Rules of

Profc :-ional Conduct.

       6.      This Onk.--r places no restriction on a defendant's use or disclosure of Discovery

material that originally belonged to the defendant.



                                  (Remainder intentionally blank]




                                                  2
  Case 1:20-cr-00553-SHS Document 12 Filed 11/16/20 Page 3 of 3




          7.       The provision of this Order shall not terminate at the conclusion of this criminal

prosecution, and the Court will retain jurisdiction to enforce 1his Order following tenuination of

the case.


Dated:       w York, New York
            ovember I0, 2020

         AUDREY STRAUSS                                   CO NSEL FOR
         Acting United States Attorney                    ERIC DLA..Z
         for the Southern District of ew York



    By:     1tktf (I_ Huau11,(
            Michael R. Hennan                               Alexei Schacht, Esq.
            Assistant United States Attorney




IIO ORABLEfa rD EY H. STElN
UNITED STNrES DlSTIC~f JUDGE
               J




                                                   3
